PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/412,472
Filing Date: 2 Jan 2015
Appellant(s): Weikart et al.



__________________
Peter J. Lish
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 28th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 72, 82, 88, 90, 94-95, 129, 156, 173, 176, 184, 190, 199, 206, 212, 255 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts et al. (US 2010/0298738, hereinafter “Felts”). 
In regard to claim 1, Felts discloses a vessel [abstract]. The vessel includes an outer surface, an inner surface defining a lumen [0047]. The vessel is formed from a thermoplastic polymer [0049]. A barrier layer of SiOx, in which x is from 1.5 to 2.9 can be provided on the interior surface of the barrel [0057]. A lubricity layer is applied on the barrier coating [0932]. Thus, a coating having an interior surface facing the lumen and an outer surface facing the wOxCyHz, wherein w is 1, x is from about 0.5 to 1, y is from about 2 to about 3, and z is about 6 to 9 [0415 and 0417]. This is the same formula used in applicant’s independent claim 1, thus the examiner considers the lubricity layer to be a pH protective coating layer.  
Felts is silent with regard to the Si dissolution rate by a 50 mM potassium phosphate buffer diluted in water for injection, adjusted to pH 8 with concentrated nitric acid, and containing 0.2 wt% polysorbate-80 surfactant from the vessel is less than 170 ppb/day. The applicant states that SiOxCy coatings deposited from cyclic siloxane or linear silazane precursors, are believed to include intact cyclic siloxane rings and longer series of repeating units of the precursor structure [0189]. The applicant states that the dissolution rate of the SiOx barrier layer is believed to be dependent on SiO bonding within the layer [0198]. The OMCTS-based pH protective coating or layer bonds with the silanol sites on the SiOx barrier layer to “heal” or to passivate the SiOx surface and thus dramatically reduces the dissolution rate [0199]. 
Felts discloses that the precursors for the PECVD coating are those from organosilicon precursors [0556]. Felts disclose that the precursor that a preferred precursor for the lubricity layer is a monocyclic siloxane, for example is octamethylcyclotetrasiloxane [0585]. Felts discloses that the lubricity layer has a formula of SiwOxCyHz, in which w is 1, x is from 0.5 to 1, y is from about 2 to about 3, and z is from about 6 to about 9 (claim 538). The formula falls within the applicant’s claimed formula. Thus, it would naturally flow that the lubricity layer which uses a OMCTS precursor that has a substantially similar structure and chemical composition as the applicant’s would have a Si dissolution rate by a 50 mM potassium phosphate buffer diluted in water for injection, adjusted to pH 8 with concentrated nitric acid, and containing 0.2 wt% polysorbate-80 surfactant from the vessel is less than 170 ppb/day because 
Felts is silent with regard to the degree of retention of the composite barrier coating or layer on the substrate is at least 95% by the Coated Article Cross-Scratch Tape Test Method. However, although Felts does not disclose that the composite barrier coating or layer on the substrate is at least 95% by the Coated Article Cross-Scratch Tape Test Method, the claimed properties are deemed to be inherent to the structure in the prior art since the Felts reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Felts is silent with a FTIR absorbance spectrum of the pH protective coating or layer has a ratio greater than 0.75 and at most 1.7 between: the maximum amplitude of the Si-O-Si symmetrical stretch peak between about 1000 and 1040 cm-1, and the maximum amplitude of the Si-O-Si asymmetric stretch peak between about 1060 and 1100 cm-1. However, although Felts does not disclose a FTIR absorbance spectrum of the pH protective coating or layer has a ratio greater than 0.75 and at most 1.7 between: the maximum amplitude of the Si-O-Si symmetrical stretch peak between about 1000 and 1040 cm-1, and the maximum amplitude of the Si-O-Si asymmetric stretch peak between about 1060 and 1100 cm-1, the claimed properties are deemed to be inherent to the structure in the prior art since the Felts reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	In regard to claim 82, Felts discloses that the vessel is a syringe or a prefilled syringe [0144].
	In regard to claim 88, Felts discloses that the composite barrier coating or layer is formed at an initial RF power of 4 W/mL to 0.1 W/mL [0659].
	In regard to claim 90, Felts discloses that the composite barrier coating is formed by PECVD from an organosilicon monomer [0014-0018]. The organosilicon monomer is an organosiloxane having from 2 to 6 silicon atoms per molecule [0018].
	In regard to claim 94, Felts discloses that the lumen contains a pharmaceutical agent [0004].
	In regard to claim 129, Felts discloses that at least a portion of the wall of the vessel comprises a cyclic olefin polymer [0050].
	In regard to claim 156, Felts discloses that the lubricity layer can have the composition SiwOxCyHz, wherein w is 1, x is from about 0.5 to 1, y is from about 2 to about 3, and z is about 6 to 9 [0415 and 0417].
	In regard to claim 173, Felts discloses that the lubricity layer has a thickness between 10 and 1000 nm thick [0653].
	In regard to claim 176, Felts discloses that the lubricity layer contacting the pharmaceutical agent is between 20 and 700 nm thick two years after the invention is assembled [0653].
In regard to claim 184, Felts is silent with the pH protective coating or layer, if directly contacted by a fluid composition having a pH of 8, is from 5% to 20% of the rate of erosion of the composite barrier coating or layer, if directly contacted by the same fluid composition under 
In regard to claims 190 and 199, Felts is silent with the vessel having a self-life of at least two years and at most ten years determined at 30C. However, although Felts does not disclose that the vessel having a self-life of at least two years and at most ten years, the claimed properties are deemed to be inherent to the structure in the prior art since the Felts reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. 
In regard to claim 230, Felts is silent to an FTIR absorbance spectrum of the pH protective coating or layer has a ratio greater than 0.75 and at most 1.7 between: the maximum amplitude of the Si-O-Si symmetrical stretch peak between about 1000 and 1040 cm-1, and the maximum amplitude of the Si-O-Si assymmetric stretch peak between about 1060 and about 1100 cm-1. However, although Felts does not disclose an FTIR absorbance spectrum of the pH protective coating or layer has a ratio greater than 0.75 and at most 1.7 between: the maximum amplitude of the Si-O-Si symmetrical stretch peak between about 1000 and 1040 cm-1, and the maximum amplitude of the Si-O-Si assymmetric stretch peak between about 1060 and about -1, the claimed properties are deemed to be inherent to the structure in the prior art since the Felts reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. 
In regard to claim 255, Felt is silent with regard to the calculated shelf life (total Si/Si dissolution rate) is more than 1 year and less than 5 years. Although Felts does not disclose the calculated shelf life (total Si/Si dissolution rate) is more than 1 year and less than 5 years, the claimed properties are deemed to be inherent to the structure in the prior art since the Felts reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. 
In regard to claims 95, 184, 206 and 1664, Felts discloses a prefilled syringe comprising a fluid to be dispensed, wherein the fluid comprises a member selected from the group injectable drugs [0008].


(2) Response to Argument
	The Appellant claims a vessel comprising a thermoplastic wall enclosing a lumen and an SiOx composite barrier coating or layer and a pH protective coating or layer of SiOxCy. As stated in Appellant’s Appeal Brief it is undisputed that the primary reference, Felts et al. (US 2010/0298738) discloses a vessel comprising a thermoplastic wall enclosing a lumen and that the vessel wall, and in particular the interior surface of the vessel wall, may comprise a SiOx barrier coating (pg. 7). The Appellant states that it is also undisputed that Felts discloses that the vessel wall, and in particular the interior surface of the vessel wall, may comprise a lubricity layer wOxCyHz (pg. 7). The Appellant argues that the lubricity layer disclosed by Felts cannot be considered the pH protective layer recited in claim 1 (pgs. 7-8).
	The examiner, respectfully, disagrees. The Appellant states within their specification that a “a lubricity and/or pH protective coating” according to the present is a coating or layer which has a lower frictional resistance than the uncoated surface (Appellant’s specification pg. 17, para 75). The present lubricity and/or pH protective coatings are primarily defined as lubricity layers by their lower frictional resistance than the uncoated surface and the process conditions providing lower frictional resistance than the uncoated surface (pg. 17 para 75). The composition has an atomic ratio SiwOxCy (pg. 17 para 75). The Appellant discloses within their specification that a lubricity and a pH protective coating have the same atomic ratio and one could consider them to be interchangeable. The Appellant further discloses that there are materials that are effective pH protective coating and also provide an effective lubricity layer (Appellant’s specification pg. 30 para 139). The Appellant states that an effective pH protective coating layer has the formula SiwOxCyHz (pg. 31 para 141). The formula that is listed as Appellant’s formula for an effective pH protective coating layer is the same formula used for Felt’s lubricity layer [Felts 0415 and 0417]. “Products of identical chemical composition can not have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). ‘
The Appellant provided a 37 CFR 1.132 Declaration on December 11, 2019. However, the declaration states that a coating of SiOx containing no carbon does not have the same pH protective coating properties as a coating that contains carbon. The rejection that has been set forth states “a lubricity layer is applied on the barrier coating [0932]. Thus, a coating having an interior surface facing the lumen and an outer surface facing the interior surface of the composite barrier coating or layer. The lubricity layer can have the composition SiwOxCyHz, wherein w is 1, xCy coatings deposited from cyclic siloxane or linear silazane precursors, are believed to include intact cyclic siloxane rings and longer series of repeating units of the precursor structure [0189]. The applicant states that the dissolution rate of the SiOx barrier layer is believed to be dependent on SiO bonding within the layer [0198]. The OMCTS-based pH protective coating or layer bonds with the silanol sites on the SiOx barrier layer to “heal” or to passivate the SiOx surface and thus dramatically reduces the dissolution rate [0199]. 
Felts discloses that the precursors for the PECVD coating are those from organosilicon precursors [0556]. Felts disclose that the precursor that a preferred precursor for the lubricity layer is a monocyclic siloxane, for example is octamethylcyclotetrasiloxane [0585]. Felts discloses that the lubricity layer has a formula of SiwOxCyHz, in which w is 1, x is from 0.5 to 1, y is from about 2 to about 3, and z is from about 6 to about 9 (claim 538). The formula falls within the applicant’s claimed formula. Thus, it would naturally flow that the lubricity layer which uses a OMCTS precursor that has a substantially similar structure and chemical composition as the applicant’s would have a Si dissolution rate by a 50 mM potassium phosphate buffer diluted in water for injection, adjusted to pH 8 with concentrated nitric acid, and containing 0.2 wt% polysorbate-80 surfactant from the vessel is less than 170 ppb/day because the dissolution rate is dependent on a OMCTS-based layer. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that the W/FM ratios in Felts are far lower than that of the applicant’s W/FM ratios, however, the applicant does not explain what is considered “lower”. The applicant presents in the specification only two samples that present a rate of dissolution lower than 170 and there are many factors outside of W/FM, such as the Ar value for the process parameters. Table 2 of applicant’s in the specification also shows a value of W/FM of 37507 with a rate of dissolution of 52.62. This W/FM value is similar to Felts Table 13, sample E. Thus, it cannot be concluded that W/FM is the sole factor in the determination of the FTIR ratio nor the dissolution ratio. 
	The examiner notes that Appellant has not provided evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. As seen in Titanium Metals Corp. v Banner the Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloy had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties. In this instant, the examiner and the Appellant both agree that Felts discloses that the vessel wall, and in particular the interior surface of the vessel wall, may comprise a lubricity layer having the formula SiwOxCyHz (Appellant’s Appel Brief pg. 7) which is the same composition claimed and disclosed by Appellant’s application. 
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELLEN S HOCK/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
Conferees:
/AARON AUSTIN/ 
Supervisory Patent Examiner, Art 
Unit 1782

/CHRISTOPHER A FIORILLA/
Supervisory Patent Examiner, Art
Unit 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.